DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examiner acknowledges the present application is a continuation to parent Application 15/466,064, which has foreign priority to Japanese Patent application JP2016-248953 filed 12/22/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/17/2020 and 9/17/2020 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states "Display device, image processing apparatus, display method and non-transitory computer readable medium storing program," it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in a case where a user makes an instruction to move the item, terminate display of the screen on which a movement operation is performed and perform a setting change in accordance with the movement operation, without a determination operation of the instruction;… at a time of determining the move operation, determine whether a distance…control the screen to not disappear…”  Once the screen is terminated or dismissed, how can one move the setting again?  Is this out of order?  Is the setting screen being reset after termination so the user can set it again?  Is this a different setting screen?  Is this a second case?  A POSITA is unable to determine the meets and bounds of the claims, nor how the invention works.  For these reasons, the limitations are unclear and indefinite.  For the purposes of examination the Examiner interprets this to be a second case.  Claims 6-8 recite similar issues.  
Claim 1 recites “in a case where a user makes an instruction to move the item… without a determination operation of the instruction;” and “at a time of terminating (release) the move operation, determine… a position of the item.”  One case executes without a determination of the (move) instruction.  But both cases require a release of the move operation.  How does the invention separate the case with the move determination and the case without the move determination, if both cases include a release of the move operation?  A POSITA is unable to determine how the invention works.  For these reasons, the limitations are unclear and indefinite.  For the purposes of examination the Examiner interprets the termination of the screen in response to a move operation that is on target.  Claims 6-8 recite similar issues.  
Claims 2-5 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Patent Application Publication number US 20120242633 A1, (hereinafter “Kim”), in view of Cai, Patent Application Publication number US 20170364233 A1 (hereinafter “Cai”).
Claim 1:  Kim teaches “A display device (i.e. portable terminal [Kim 0069]) comprising: 
(i.e. a brightness setting menu screen such as, for example, a screen shot indicated by reference numeral 510 of FIG. 5 [Kim 0056]) that displays an item (Kim Fig. 5, screen 510, element 23 is a slider on a slider bar) for setting a device connected to the display device; and 
a controller that controls the display of the screen (i.e. controller 110 [Kim 0027, Fig. 1] note: Fig 1 shows the controller connected to the display unit), the controller being configured to: 
in a case where a user (i.e. the user can change brightness by a drag while touching the process bar 23 [Kim 0059, Fig. 5]) makes an instruction to move the item (i.e. move the process bar 23 to the touch position and change brightness of the display unit 130 to a brightness corresponding to the touched position [Kim 0060]), terminate display of the screen on which a movement operation is performed (i.e. the brightness setting has been completed, the controller 110 can terminate the brightness setting mode of the display unit 130 [Kim 0060]) and perform a setting change in accordance with the movement operation (i.e. the brightness setting has been completed, the controller 110 can terminate the brightness setting mode of the display unit 130 [Kim 0060]), without a determination operation of the instruction (Kim Fig. 6 and paragraph 0060 do not further determine any operations of the touch/drag input);”
Kim is silent regarding “at a time of terminating the move operation, determine whether a distance between a position to which the item is instructed to be moved to and a position of the item is greater than a predetermined distance; and 
when it is determined that the distance is greater than the predetermined distance, control the screen to not disappear until the item is moved to within the predetermined distance.”
Cai teaches “at a time of terminating the move operation (i.e. parameter P3 (S2, T3) of a second operating point… when the finger-touch operation completes the release phase…representing a last moment when the second operating point is detected [Cai 0122]), determine whether a distance between a position to which the item is instructed to be moved to (i.e. when the user implements a drag operation… to locate content of different progress parts of content… when the user stops the drag operation at the operating point P2 [0125, Fig. 19] note: P2 is the position the user intends to stop at) and a position of the item (i.e. If jitter occurs during a process that the user releases the operation… P3…that is finally identified is different from… point P2… Displacement S2-S1 of the operating point P3 with respect to the operating point P2 is displacement generated when the operation is in the release phase (that is, the release displacement) [Cai 0127, Fig. 19]) is greater than a predetermined distance (i.e. P2 represents displacement of the operating point P2 with respect to the operating point P1 [Cai 0125, Fig. 19] note: predetermined distance from P1 to P2); and 
when it is determined that the distance is greater than the predetermined distance (i.e. Select a first operating point as a target operating point when… release displacement is smaller than or equal to a release displacement threshold [Cai 0128, Fig. 19] note: from Fig. 19, when the distance is greater than P2, but less than P3), control the screen to not disappear (i.e. target content that is in content loaded on the graphical interface and that corresponds to the target operating point is displayed [Cai 0042] note: Cai teaches keeping the screen from disappearing by leaving the progress bar on the screen after user releases the indicator, in Cai Fig. 10) until the item is moved to within the predetermined distance (i.e. Operation S503: Update the progress bar and content associated with the progress bar to a predefined position that corresponds to the target operating point [Cai 0130] note: the slider is moved to the target operating point, and the target operating point is within the predetermined distance, P2).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to measure a distance from a target and adjust for error as disclosed by Cai.  


Claim 2:  Kim and Cai teach all the limitations of claim 1, above.  Kim teaches “wherein a setting operation by the user is accepted on the screen after terminating the move operation (i.e. move the process bar 23 to the touch position and change brightness of the display unit 130 to a brightness corresponding to the touched position [Kim 0060]), and the setting operation confirms a setting item corresponding to the position to which the item is instructed to be moved (i.e. determine whether the brightness setting has been completed. In other words, the controller 110 may determine whether the confirmation key 30 has been inputted [Kim 0060, Fig. 5] note: the confirmation button as part of the setting operation).”  

Claim 4:  Kim and Cai teach all the limitations of claim 1, above.  Cai teaches “wherein when the move operation is terminated in a state where the item and the position to which the item is instructed to be moved are within the predetermined distance (i.e. Operation S503: Update the progress bar and content associated with the progress bar to a predefined position that corresponds to the target operating point [Cai 0130] note: the slider is moved to the target operating point, and the target operating point is within the predetermined distance, P2.  The move operation is ended, or terminated).”  Kim teaches “the controller performs control to clear the screen at a time of terminating the move operation (i.e. the… setting has been completed, the controller 110 can terminate the brightness setting mode of the display unit 130 [Kim 0060]).”
One would have been motivated to combine Kim and Cai, before the effective filing date of the invention because it provides the benefit “to ensure that an operation result is consistent with an operation result expected by the user, and prevent the user from operating again to adjust the operation result. Therefore, the operating efficiency is high, and user experience is improved [Cai 0151].”

Claim 6: Kim and Cai teach an image processing apparatus (i.e. apparatus [Kim 0003]) comprising: an image processor (i.e. controller 110 [Kim 0027, Fig. 1] note: Fig 1 shows the controller connected to the display unit) that performs operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 7: Kim and Cai teach a display method (i.e. a method [Kim 0003]) comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.

Claim 8: Kim and Cai teach a non-transitory computer readable medium (i.e. non-transitory computer-readable storage medium [Kim 0013]) storing a program (i.e. stores a program [Kim 0013]) that causes a computer to execute a process (i.e. program includes instructions to cause a computer [Kim 0013]), the process comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cai, in view of Brodersen et al., Patent Number US 7853972 B2 (hereinafter “Brodersen”).
Claim 3:  Kim and Cai teach all the limitations of claim 1, above.  Kim teaches “wherein in the screen, a setting item corresponding to the position to which the item is instructed to be moved is determined in advance (the controller may control to change the brightness value of the display unit to the brightness value which is set by the user at previous manual mode [Kim 0065]).”
Kim and Cai are silent regarding “and when an operation to cancel the setting item corresponding to the position to which the item is instructed to be moved at the time of terminating the move operation is not performed within a predetermined time, the controller performs processing assuming that the setting operation has been accepted.”
Brodersen teaches “and when an operation to cancel the setting item corresponding to the position to which the item is instructed to be moved at the time of terminating the move operation is not performed within a predetermined time, the controller performs processing assuming that the setting operation has been accepted (i.e. the event causing the transition between user interface 300 of FIG. 4 and user interface 500 of FIGS. 6 and 7, for example, can be a highlighting of a menu item for a predetermined period of time (e.g., a few seconds). Alternatively, the event can be based upon input (e.g., a request, a selection, etc.) received from the user [Brodersen Col 6 lines 23-27]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Cai to include the feature of having the ability to confirm a setting after a period of time as disclosed by Brodersen.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to reduce the number of inputs required to make a selection.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cai, in view of Casey et al., Patent Application Publication number US 20160269455 A1 (hereinafter “Casey”).
Claim 5:  Kim and Cai teach all the limitations of claim 4, above.  Kim teaches “wherein when the move operation is terminated in a state where the item has moved to the position to which the item is instructed to be moved (if user touches the... area for a brightness change, the controller can output the process bar after moving the process bar to the touched position [Kim 0058]).”  
Kim and Cai are silent regarding “the controller performs control to clear the screen at the time of terminating the move operation.”
Casey teaches “the controller performs control to clear the screen at the time of terminating the move operation (i.e. The user can swipe 411 to browse along the key frame display 405, and can also use scrub bar/progress indicator 407 as desired… and scrub bar/progress indicator 407 retract or otherwise disappear [Casey 0052]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Cai to include the feature of having the ability to close the screen when a scrub bar has finalized a selection as disclosed by Casey.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an improved user experience for users wishing to seek to different locations in a media stream [Casey 0003].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All the references listed on 892 are related to slider bars, setting confirmations, and their UI's.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171